TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN




NO. 03-05-00290-CV



Ford Motor Company, Appellant 

v.

Motor Vehicle Board of the Texas Department of Transportation
and Metro Ford Truck Sales, Inc., Appellees




DIRECT APPEAL FROM THE MOTOR VEHICLE BOARD OF THE
TEXAS DEPARTMENT OF TRANSPORTATION


 
O R D E R

                        The parties to this direct appeal have filed a joint motion requesting that, during the
pendency of this appeal, this Court maintain in effect a stipulated confidentiality order entered by
the Motor Vehicle Board’s hearings examiner on July 24, 2002. 
                        We grant the motion.  The terms of the stipulated confidentiality order entered by the
Board on July 24, 2002, will remain in effect during this appeal.  A copy of that order is attached as
an appendix to this order.
                        It is ordered April 7, 2006.
 
                                                                                                                                                                                                                                    Bea Ann Smith, Justice
Before Chief Justice Law, Justices B. A. Smith and Puryear